Manning, C. J.
The defendant was convicted of breaking and entering a shop in the night time with intent to steal, and was sentenced to ten years’ imprisonment at hard labor.
There is no bill of exception in the record, nor any assignment of errors in this court. A new trial was not even prayed in the lower court, and the prisoner, when interrogated whether he had anything to say why sentence should not be pronounced, frankly said that lie had none.
The appeal was granted on his request, written from his prison.

Judgment affirmed.